  Case 3:19-cv-02210-BAS-MSB Document 56 Filed 07/12/21 PageID.771 Page 1 of 1


                                 United States District Court
                                   SOUTHERN DISTRICT OF CALIFORNIA

                            NOTICE OF DOCUMENT DISCREPANCY

TO: ☒ U.S. DISTRICT JUDGE / ☐ U.S. MAGISTRATE JUDGE: The Hon. Cynthia Bashant
 FROM: T. Hernandez, Deputy Clerk                    RECEIVED DATE: July 6, 2021
 CASE NO. 19cv2210-BAS-MSB                           DOC FILED BY: Peter Strojnik
 CASE TITLE: Strojnik v. Village 1017 Coronado, Inc.
 DOCUMENT ENTITLED: Motion to Stay order Dated June 28, 2021 [45] for Lack of Jurisdiction
 Alternatively Motion to Stay Order Dated June 28, 2021 to Determine the Correct Judgment Creditor

        Upon the submission of the attached document(s), the following discrepancies are noted:


  Civ.L. Rule 7.1 or 47.1 - Lacking memorandum of points and authorities in support as a separate
 document;

  Civ.L. Rule 5.1 - Missing time and date on motion and/or supporting documentation;

                                                           Date Forwarded: July 9, 2021

                   ORDER OF THE JUDGE / MAGISTRATE JUDGE

IT IS HEREBY ORDERED:
 ☒ The document is to be filed nunc pro tunc to date received.
      The document is NOT to be filed. But instead REJECTED, and it is ORDERED that the Clerk
 ☐
      serve a copy of this order on all parties.
Rejected documents to be returned to pro se or inmate? ☐ Yes.  Court copy retained by chambers ☐
          Any further failure to comply with the Local Rules may lead to penalties pursuant to
                           Civil Local Rule 83.1 or Criminal Local Rule 57.1.

Date: July 12, 2021                    CHAMBERS OF: The Honorable Cynthia Bashant

cc: All Parties                             By:   /s/ Law Clerk
